NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50464

                Plaintiff-Appellee,             D.C. No. 8:10-cr-00035-DOC

 v.
                                                MEMORANDUM*
MARCIAL FALCON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Marcial Falcon appeals from the 2015 judgment revoking his supervised

release and imposing a ten-month sentence. Pursuant to Anders v. California, 386
U.S. 738 (1967), Falcon’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided Falcon the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      The record reflects that, after Falcon served his ten-month sentence and was

placed on supervised release, his supervised release was again revoked. Because

the sentence imposed for the 2015 revocation is no longer in effect, we can provide

no effective relief to Falcon. We, therefore, dismiss this appeal as moot. See

Spencer v. Kemna, 523 U.S. 1, 7-14 (1998).

       Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   15-50464